UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2428


NADINE RANADE,

                 Plaintiff - Appellant,

          v.

BT AMERICAS, INCORPORATED,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-01039-LO-TCB)


Submitted:   July 18, 2014                 Decided:   August 5, 2014


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Annette K. Rubin, Leesburg, Virginia, for Appellant. Jeremy M.
Brown, Newark, New Jersey, David B. Tatge, EPSTEIN, BECKER &
GREEN, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     On September 18, 2012, Nadine Ranade (Ranade) brought this

Family and Medical Leave Act (FMLA), 29 U.S.C. § 2601 et seq.,1

action against BT Americas, Incorporated (BT Americas) claiming

that BT Americas violated the FMLA when: (1) it discharged her

from employment for alleged poor performance in March 2011 in

retaliation    for      exercising       her   FMLA   rights;         and     (2)     it

interfered with the exercise of her FMLA rights in September and

October 2010. 2    Prior to her discharge, Ranade was employed by BT

Americas as a consultant for approximately three years. 3                           In a

thorough    memorandum        opinion,   the   district       court    granted        BT

America’s    motion     for    summary    judgment    under    Rule     56    of     the

Federal    Rules   of   Civil    Procedure.      Ranade   appeals           from    this

decision.




     1
       The FMLA allows certain employees to take a total of “12
work weeks of leave” during a twelve-month period for a “serious
health condition” that makes the employee “unable to perform the
functions of” her job. 29 U.S.C. § 2612(a)(1)(D).
     2
       Ranade’s complaint simply alleges a “willful violation of
the FMLA.”   (J.A. 10).   The district court liberally construed
Ranade’s complaint to include an FMLA retaliation claim under 29
U.S.C. § 2615(a)(2) and an FMLA interference claim under 29
U.S.C. § 2615(a)(1).
     3
       As a consultant, Ranade was assigned by BT Americas to
work on telecommunications projects with client companies, such
as Proctor & Gamble and Unilever.      In this capacity, Ranade
often worked with the employees of the client companies.



                                         2
     With regard to Ranade’s FMLA retaliation claim under 29

U.S.C. § 2615(a)(2), the district court correctly concluded that

BT   Americas         was     entitled      to       summary   judgment.           We    have

previously recognized that, because FMLA retaliation claims are

analogous to Title VII retaliation claims, they can be analyzed

under the burden-shifting framework of McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 800–06 (1973).                     Nichols v. Ashland Hosp.

Corp., 251 F.3d 496, 502 (4th Cir. 2001).                            Ranade bears the

burden of making a prima facie showing “that [s]he engaged in

protected       activity,         that    [BT    Americas]     took     adverse         action

against     [her],          and    that    the       adverse   action       was    causally

connected       to    [her]       protected      activity.”      Cline       v.    Wal–Mart

Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998).                            If she makes

this prima facie showing, then BT Americas bears the burden of

offering    a    nondiscriminatory              explanation    for    its    decision       to

terminate Ranade’s employment, and, thereafter, the burden would

return     to        Ranade       to     show    that    BT    Americas’          “proffered

explanation is pretext for FMLA retaliation.”                        Nichols, 251 F.3d

at 502.

     In this case, Ranade has failed to show that the district

court erred in holding that she had not demonstrated pretext.

First off, the nearly six-month gap between Ranade’s FMLA leave

(September 23 to October 5, 2010) and her termination in March

2011 undermines her claim that the two events are connected.

                                                 3
See King v. Rumsfeld, 328 F.3d 145, 151 n.5 (4th Cir. 2003)

(noting that a gap of two months and two weeks undermined the

inference          of     causation      in    the       plaintiff’s       FMLA   retaliation

claim).        Second, the uncontroverted evidence in the record is

that     Ranade         was     given     a        performance      improvement       plan     in

September 2010 and ultimately was terminated because of her poor

performance          on     a   number        of    client       accounts,    including       the

Proctor & Gamble, Unilever, and Capital Group client accounts.

The    record       further       reflects          that    BT    Americas    made     numerous

efforts       to    assist       Ranade       in     improving      her    performance,       but

ultimately terminated her when those efforts failed.                                 Ranade has

not introduced evidence from which a jury could find that BT

Americas’ legitimate, nondiscriminatory reason for terminating

her was pretextual, and, therefore, she cannot maintain an FMLA

retaliation claim.

       With regard to the FMLA interference claim under 29 U.S.C.

§ 2615(a)(1),           the     district       court       correctly      concluded    that    BT

Americas was entitled to summary judgment on this claim as well.

In order to establish a claim for interference with the exercise

of     FMLA    rights,          Ranade    must          prove    not   only    the    fact     of

interference, but also that the violation prejudiced her in some

way.     Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89

(2002); see also 29 U.S.C. § 2617(a)(1).                            Such prejudice can be

proven by showing that she lost compensation or benefits “by

                                                    4
reason     of     the    violation,”             29    U.S.C.       § 2617(a)(1)(A)(i)(I);

sustained       other    monetary       losses         “as    a    direct      result   of     the

violation,” id. § 2617(a)(1)(A)(i)(II); or suffered some loss in

employment       status        remediable         through         “appropriate”       equitable

relief,    such     as    employment,            reinstatement,          or    promotion,      id.

§ 2617(a)(1)(B).

       In this case, Ranade has failed to show that the district

court    erred     in    holding      that       she    had       not   met    her    burden    of

demonstrating that BT Americas interfered with the exercise of

her FMLA rights.          To be sure, Ranade notified BT Americas of her

need for FMLA leave and submitted the required documentation on

September 22, 2010, which indicated that she could not work more

than     fours    hours        per    day,       five    days       per       week,   effective

immediately through December 15, 2010.                        BT Americas restructured

Ranade’s schedule to a part-time schedule of 8:00 a.m. to 12:00

p.m., beginning the next day, September 23, 2010.                               On October 6,

2010, Ranade’s eligibility for FMLA leave ceased when she: (1)

provided     BT    Americas          with    documentation              from    her   physician

clearing her to return to work full-time; and (2) returned to

full-time work that day.               It is not disputed that throughout the

nine-day work period that Ranade qualified for a reduced work

schedule    under        the    FMLA,       BT    Americas         accommodated       her,     and

Ranade worked no more than four hours per work day during this

nine-day work period.                Nor is it disputed that, on October 6,

                                                  5
2010, she returned to a full-time work schedule with the same

salary and benefits she had prior to taking FMLA leave, and BT

Americas accommodated her ongoing physical therapy.

      Ranade claims that BT Americas violated the FMLA when it

informed her on October 5, 2010 that she could either return to

work full-time or take continuous leave as provided under the

FMLA.      BT Americas made this decision because the client whose

project Ranade was working on was unhappy with Ranade’s reduced

work schedule and BT Americas could not reach an acceptable work

schedule solution with the client that satisfied both its and

the client’s needs.           Ranade’s claim in this regard fails for the

simple reason that BT Americas was not required to provide a

work schedule to Ranade that would disrupt its operations, and

the uncontroverted evidence in the record is that a reduced work

schedule (either in a flex or block form) was unworkable.                               See

29 C.F.R. 825.302(f) (“Intermittent leave or leave on a reduced

leave    schedule   must       be     medically     necessary    due       to   a   serious

health     condition     .    .   .   .      The    employee    and    employer       shall

attempt to work out a schedule for such leave that meets the

employee’s       needs       without       unduly    disrupting       the       employer’s

operations . . . . ”).              Moreover, the uncontroverted evidence in

the record demonstrates that Ranade returned to full-time work

on   her   own    volition.           It   was     her   decision     to    schedule    an

appointment with her physician, and it was her physician that

                                              6
determined she could return to work full-time.             As the district

court noted,

       [Ranade] can point to no evidence in the record that
       BT [Americas] threatened her job (explicitly or
       implicitly) or required her to come back full time, as
       opposed to taking continuous FMLA leave . . . .
       Rather, the email traffic from October 5 and 6 clearly
       demonstrates that Ranade simply chose one of several
       options   available to    her  at  the  time.     BT’s
       obligations under the FMLA lapsed when Ranade’s doctor
       officially cleared her to return full-time, with no
       restrictions.     Because it is undisputed that BT
       [Americas] accommodated Ranade’s request for a reduced
       schedule on each and every day that she qualified for
       FMLA leave, a reasonable jury could not conclude that
       BT [Americas] interfered with Ranade’s rights under
       the FMLA.

(J.A. 664).

       We also note that Ranade’s interference claim suffers from

another flaw--lack of prejudice.         The only injury Ranade alleges

is that, as a result of BT Americas’ alleged unlawful denial of

her request for a reduced work schedule was that she was not

permitted to work a reduced work schedule.            She does not claim

that   she   lost   any   compensation    or   benefits,   sustained   other

monetary loss, or suffered loss in employment status as a result

of the purported interference.           While Ranade sought lost wages

and reinstatement in her complaint, she has failed to show that

she is entitled to any of these remedies.                  As noted above,

Ranade’s termination of employment was a separate and unrelated

event, and Ranade remained employed and was given full benefits

until her termination.        As such, her interference claim fails.

                                     7
Cf. Yashenko v. Harrah’s NC Casino Co., 446 F.3d 541, 549-50

(4th    Cir.       2006)    (holding     that,     where    the     plaintiff     was

terminated due to a legitimate reason, he cannot show that he is

entitled      to    reinstatement        even    if   the   employer       otherwise

interfered with his FMLA rights by denying leave).

       For the reasons stated herein, the judgment of the district

court is affirmed.           We dispense with oral argument because the

facts   and    legal       contentions    are    adequately   presented      in   the

materials      before      the   court   and    argument    would    not    aid   the

decisional process.

                                                                            AFFIRMED




                                           8